DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 6 and 9 discuss a soy wax which is already recited in claim 1 from which all the claims ultimately depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent Application Publication No. 2019/0010422 (hereinafter referred to as Smith) in view of Langer et al., US Patent Application Publication No. 2004/0053791 (hereinafter referred to as Langer) further in view of Iwamasa, US Patent Application Publication No. 2008/0145250 (hereinafter referred to as Iwamasa).    
Regarding claims 1-6, 8-11 and 13-15, Smith discloses a composition for use in metal-working applications (see Abstract) comprising 0.5 to 75 wt% base oil which includes mineral oils (emollient as recited in claims 4 and 9) (see Claims 7-8 of Smith) to which can be added 0.5 to 75 wt% of an avocado oil (as recited in claims 1, 3 and 8-
Smith further discloses the compositions generally prepared as liquid formulations, and since no particular mixing is required to form the single phase microemulsion, the compositions may be easily prepared in any suitable vessel or container.  The order of mixing the components is not particularly important and generally the various components can be added sequentially or all at once in the form of aqueous solutions (as recited in claim 1) (Para. [0070]).  
Smith discloses the presence of wax compounds but does not explicitly disclose soy wax as recited in claim 1, nor the actuator as recited in claim 1. 
Langer discloses a composition useful in any metalworking application that provides lubrication and/or corrosion and/or oxidation protection during metal fabrication of aluminum, ferrous and metal products such as rolling, drawing, stamping, and forging of ball bearings (as recited in claim 15) (Para. [0010]) wherein the composition comprises water, a plant oil (Para. [0026]) and a wax compound, such as, soy wax (as recited in claims 1-2, 6 and 9) (Para. [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Smith with the wax compound of Langer in order to enhance the viscometric properties of the composition.  
Langer further discloses the process may be in the form of a containerized equipment unit that operates automatically.  The process can be programmed and monitored locally at the site of its installation, or it can be programmed and monitored from a location remote from the site of its installation.  

Iwamasa discloses a metalworking procedure and lubricant composition (Para. [0004]) which includes a pump in an actuated position wherein the pump includes a housing shaped to form the handle on a lower end thereof and the hook on an upper portion.  A fluid passageway is defined by the housing and extends between the threaded coupling element and the dispensing nozzle.  A piston member is slidably received within the fluid passageway and is biased generally against the handle by a spring member acting on a proximal end of the piston to urge the piston to the right as viewed in Figures 2a and 2b (as recited in claims 1, 10-11 and 13-14) (Para. [0007] and Figures 2a and 2b.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the assembly of Iwamasa in Smith/Langer in order to enhance the efficiency of the machining operations.    
   
Regarding claims 7 and 12, Smith/Langer disclose all the limitations discussed above and therefore inherently have the properties recited in claims 7 and 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771